Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 

Claims 1-7, 9-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibe et al. (US Pub. 2020/0070528).

          Ishibe et al.  disclose in Figures 1A-3 and 9 an image recording apparatus comprising:
         Regarding claim 1, an ink-cartridge mounting unit (15) to which an ink cartridge (50) having a first ink chamber (53) configured to contain ink is to be mounted (Figures 1A-1B and 9); and 
a second ink chamber (105) configured to store ink supplied from the first ink chamber (53), wherein the ink-jet printing apparatus (10) is configured such that, in a case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15) , the second ink chamber (105) can be viewed from outside of the ink-jet printing apparatus (10), and wherein 0.5 L≤d≤1.2 L is satisfied, where d is a length of the second ink chamber (105) , and L is a length of the ink cartridge (50) in a direction in which the ink cartridge (50) is inserted into the ink-jet printing apparatus (10) (Figures 1A-1B, 3 and 9, paragraphs 0041-0043 and 0049-0052).
         Regarding claim 2, wherein, in the case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15), the second ink chamber (50) can be viewed from outside of the ink-jet printing apparatus (10) through a transparent member (49) (Figures 1A-1B and 3, paragraph 0050).
         Regarding claim 3, wherein, in the case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15), the second ink chamber (second ink chamber 105 that is connected to tube 32) is directly exposed to the outside from the ink-jet printing apparatus (10) (Figures 1A-1B and 3, paragraph 0050). 

          Regarding claim 5, wherein, in the case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15), the ink cartridge is mounted to the ink-cartridge mounting unit with a colored member opened and is then partially covered by the colored member (Figures 1A-1B and 3).
           Regarding claim 6, wherein, in the case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15), the ink cartridge (50) can be viewed from outside of the ink-jet printing apparatus (10) (Figures 1A-1B and 3, paragraph 0050).
           Regarding claim 7, wherein, in the case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15), the ink cartridge (50) can be viewed from outside of the ink-jet printing apparatus (10) through a transparent member (49) (Figures 1A-1B and 3, paragraph 0050).
           Regarding claim 9-10, wherein the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15) along a horizontal direction and/or wherein the ink cartridge (50) is mounted to the ink-cartridge mounting unit along a vertical direction (Figures 1A-1B).
           Regarding claim 11, wherein, in the case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15), the second ink chamber (105) is disposed vertically below the ink cartridge (50) (Figure 9).
           Regarding claim 12, wherein, in the case where the ink cartridge (50) is mounted to the ink-cartridge mounting unit (15), the second ink chamber (50) is disposed horizontally side by side with respect to the ink cartridge (50) (Figures 1A-1B).
         Regarding claim 13, wherein 0.5 L≤d≤L is satisfied (Figure 9).
         Regarding claim 14, wherein 0.5 L≤d<L is satisfied (Figure 9).

          Regarding claim 16, wherein the second ink chamber (105) includes an air communication port (unmarked air communication port (unmarked air communication port that is close by a number 104) that is close by a number 104) (Figure 9).
          Regarding claim 17, wherein the air communication port (106) connects to a tube (104) (Figure 9).
           Regarding claim 20, wherein a bottom (101A) of the second ink chamber (105) is inclined (Figure 9).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibe et al. (US Pub. 2020/0070528) in view of Tomoguchi et al. (US Pub. 2014/0292958).


Ishibe et al. disclose the basic features of the claimed invention as stated above but do not disclose the second ink chamber that includes a rotatable member configured to detect an amount of ink stored in the second ink chamber.

           Tomoguchi et al. disclose in Figure 1 a printer (10) comprising:

         Regarding claim 8, an ink chamber includes a rotatable member (60) configured to detect an amount of ink stored in the ink chamber (36) (paragraphs 0066 and 0068).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tomoguchi et al. in the Ishibe et al.’s image recording apparatus for the purpose of detecting an amount of ink in the ink chamber. 

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibe et al. (US Pub. 2020/0070528) in view of Umeda (US Pat. 8,272,721).
Ishibe et al.  disclose the basic features of the claimed invention as stated above but do not disclose the tube that connected to the second ink chamber includes an air-liquid separation film at an opening of the tube.

           Umeda discloses in Figures 4A-4B 1 an ink tank (31) comprising the tube (51, 52) that is connected to the ink chamber (42) includes an air-liquid separation film (53) at an opening (51) of the tube (51, 52).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Umeda in the Ishibe et al. ‘s image recording apparatus for the purpose of preventing air flowing from the ink storage chamber into a printing head.
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,997,121; US Pat. 10,926,545; US Pub. 2006/0203047) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
        
         Claim 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink-jet printing apparatus comprising an opening of a tube that is provided for a second ink chamber is disposed vertically above a first ink chamber in the combination as claimed.

CONCLUSION
Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853